 

Exhibit 10.1

 

 

FIFTH MODIFICATION AGREEMENT

(Secured Loan)

 

 

THIS FIFTH MODIFICATION AGREEMENT ("Agreement") is entered into as of April 25,
2014, by and among MAUI LAND & PINEAPPLE COMPANY, INC., a corporation formed
under the laws of the State of Hawaii (“Borrower”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as sole Lender signatory to the Loan Agreement (as defined below)
(“Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”) as
Administrative Agent under the Loan Agreement (in such capacity, the
“Administrative Agent”).

 

 

RECITALS

 

A.

Pursuant to the terms of that certain Amended and Restated Credit Agreement by
and between Administrative Agent, Borrower and Lender dated October 9, 2009, as
further amended and modified as follows: First Modification Agreement dated as
of September 17, 2010, Second Modification Agreement and Waiver dated as of
December 22, 2010, Third Modification Agreement dated as of February 23, 2011,
and Fourth Modification Agreement dated as of August 1, 2011 (collectively, and
as the same may be amended, modified, supplemented or replaced from time to
time, "Loan Agreement"), Lender made certain credit accommodations to Borrower
in the original maximum principal amount of Fifty Million and No/100ths Dollars
($50,000,000.00) (as the commitment under such credit accommodations has been
reduced from time to time, the "Loan"). The Loan is evidenced by that certain
Revolving Note dated as of February 23, 2011, executed by Borrower payable to
the order of Lender, in the principal amount of the Loan (as the same may be
amended, modified, supplemented or replaced from time to time, "Note") and is
further evidenced and secured by certain other documents described in the Loan
Agreement as Loan Documents.

 

B.

The Note and the Loan Agreement are secured by, among other things, the Fee and
Leasehold Mortgage with Absolute Assignment of Leases and Rents, Security
Agreement and Fixture, dated as of November 13, 2007, and recorded on November
15, 2007, as Document No. 2007-199589 in the Bureau of Conveyances of the State
of Hawaii, executed by the Borrower and Kapalua Land Company, Ltd., a Hawaii
corporation (“Leasehold Mortgagor”) in favor of the Administrative Agent for its
benefit and the benefit of the Lenders, the Issuing Bank and each Specified
Derivatives Provider in form and substance satisfactory to the Administrative
Agent, as further amended and modified as follows: Memorandum of Second
Modification Agreement Amending Mortgage, dated as of March 10, 2009 and
recorded March 13, 2009 as Document No. 2009-038132 in the Bureau of Conveyances
of the State of Hawaii, Memorandum of Third Modification Agreement Amending
Mortgage, dated as of March 27, 2009 and recorded March 27, 2009 as Document No.
2009-046242 in the Bureau of Conveyances of the State of Hawaii, Memorandum of
Amended and Restated Credit Agreement Amending Mortgage, dated as of October 9,
2009 and recorded October 14, 2009 as Document No. 2009-157331 in the State of
Hawaii Bureau of Conveyances, Memorandum of First Modification of Restated
Credit Agreement Amending Mortgage, dated September 17, 2010 and recorded on
September 30, 2010, as Document No. 2010-145868 in the State of Hawaii Bureau of
Conveyances, an Additional Security Mortgage dated as of December 22, 2010 and
recorded as Document No. 2010-203578 in the State of Hawaii Bureau of
Conveyances, Memorandum of Third Modification of Restated Credit Agreement
Amending Mortgage dated as of February 23, 2011 and recorded on March 8, 2011 as
Document No. 2011-039409 in the State of Hawaii Bureau of Conveyances
(collectively, and as the same may be amended, modified, supplemented or
replaced from time to time, "Security Instrument") encumbering real property
described more particularly therein.

 

C.

The real property which is the subject of the Security Instrument is referred to
hereinafter as the "Property".

 

 
1

--------------------------------------------------------------------------------

 

 

D.

The Note, Loan Agreement, Security Instrument, this Agreement, the other
documents described in the Loan Agreement as Loan Documents, together with all
modifications, extensions, renewals and amendments thereto and any document
required hereunder, are collectively referred to hereinafter as the "Loan
Documents".

 

E.

As of the date hereof, the total outstanding principal balance under the Loan is
Thirty Million Six Hundred Thousand and No/100ths Dollars ($30,600,000.00), and
the Lender’s maximum commitment under the Loan Agreement is Thirty-Two Million
Seven Hundred Twelve Thousand and No/100ths Dollars ($32,712,000.00).

 

F.

By this Agreement, Borrower, Administrative Agent and Lender intend to modify
and/or amend certain terms and provisions of the Loan Documents as of the Fifth
Modification Effective Date, hereinafter defined.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Borrower, Administrative Agent and Lender agree,
subject to the terms and conditions of this Agreement, as follows:

 

1.

CONDITIONS PRECEDENT. Administrative Agent’s and Lender's obligations under this
Agreement are subject to the satisfaction of each and every one of the following
conditions precedent:

 

 

1.1

There shall exist no Default or Event of Default, as defined in any of the Loan
Documents or Other Related Documents, or event, omission or failure of any
condition which would constitute a Default after notice or lapse of time, or
both.

 

 

1.2

Receipt and approval by Administrative Agent of an executed original of this
Agreement and any and all other documents, instruments, policies and forms of
evidence or other materials which are required pursuant to this Agreement or any
of the other Loan Documents or as otherwise required by Administrative Agent,
each in form and content acceptable to Lender.

 

 

1.3

There shall have occurred no material adverse change, as determined by
Administrative Agent in its sole discretion, in the financial condition of
Borrower from that which existed as of the August 1, 2011.

 

 

1.4

Reimbursement to Lender by Borrower of Lender's costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby, whether
such services are furnished by Lender's employees or agents or by independent
contractors, including, without limitation, appraisal fees of $43,400.00 and
reasonable attorneys' fees, documentation costs and charges.

 

 

1.5

The representations and warranties contained in this Agreement are true and
correct.

 

 

1.6

All payments due and owing to Lender and Administrative Agent under the Loan
Documents have been paid current as of the Fifth Modification Effective Date of
this Agreement.

 

 

1.7

Evidence that all taxes or other claims which may become a lien on the Property
have been duly filed, paid and/or discharged, except to the extent that such
items are being appropriately contested in good faith and an adequate reserve
for the payment thereof is being maintained.

 

 
2

--------------------------------------------------------------------------------

 

 

 

1.8

As of the date hereof, Borrower is in compliance with all terms, covenants and
conditions of the Loan Agreement, including, without limitation, all financial
and reporting covenants and requirements.

 

 

1.9

Evidence that MAUI LAND & PINEAPPLE COMPANY, INC. is in good standing in its
state of formation and states where it conducts business.

 

 

1.10

Borrower has delivered to Lender a modification fee in the amount of one-half
percent (0.50%) of the total commitment amount of the Loan (whether disbursed or
undisbursed), as determined on the Maturity Date.

 

2.

REPRESENTATIONS AND WARRANTIES. As a material inducement to Administrative
Agent’s and Lender's entry into this Agreement, Borrower represents and warrants
to Administrative Agent and Lender as of the Fifth Modification Effective Date
and continuing thereafter that:

 

 

2.1

FORMATION AND ORGANIZATIONAL DOCUMENTS. Borrower has previously delivered to
Administrative Agent all of the relevant formation and organizational documents
of Borrower, of the partners, members or joint venturers of Borrower (if any),
and all guarantors of the Loan (if any) and all such formation documents remain
in full force and effect and have not been amended or modified since they were
delivered to Administrative Agent. Borrower hereby certifies that: (i) the above
documents are all of the relevant formation and organizational documents of
Borrower; (ii) they remain in full force and effect; and (iii) they have not
been amended or modified since they were previously delivered to Administrative
Agent.

 

 

2.2

FULL FORCE AND EFFECT. The Note and other Loan Documents, as amended hereby, are
in full force and effect without any defense, counterclaim, right or claim of
set-off; all necessary action to authorize the execution and delivery of this
Agreement has been taken; and this Agreement is a modification of an existing
obligation and is not a novation.

 

 

2.3

NO DEFAULT. No Default (as defined in the any of the Loan Documents or any of
the Other Related Documents), breach or failure of condition has occurred, or
would exist with notice or the lapse of time or both, under the Security
Instrument, any of the Loan Documents (as modified by this Agreement) or any of
the Other Related Documents and that all representations and warranties herein
and in the other Loan Documents are true and correct, and shall survive
execution of this Agreement.

 

 

2.4

TITLE TO THE PROPERTY. Since the recordation date of the Security Instrument
(stated above), Borrower has not further encumbered the Property, including,
without limitation, by entering into any deed of trust, deed to secure debt or
mortgage, ground lease, and/or any option to purchase or right of first refusal
with respect to the Property.

 

 

2.5

INTERVENING LIENS. The lien of the Security Instrument is a first lien on the
property described therein and covered thereby and that this Agreement will not
cause intervening liens to become prior to the lien of the Security Instrument.
If any intervening lien exists or hereafter arises, Borrower shall cause the
same to be released or subordinated to the lien of the Security Instrument,
without limiting any other right or remedy available to Administrative Agent or
Lender. Borrower has no legal or equitable claim against any mortgagor, trustor
or grantor named in the Security Instrument which would be prior to the lien of
the Security Instrument, or which would entitle Borrower to a judgment entitling
Borrower to an equitable lien on all or any portion of that property prior in
lien to the Security Instrument.

 

3.

FIFTH MODIFICATION EFFECTIVE DATE. The date of this Agreement is for reference
purposes only. The effective date of the obligations of Borrower and Lender
under this Agreement shall be the later of (x) the date all of the conditions
precedent defined above have been met to Lender's satisfaction and (y) May 1,
2014 ("Fifth Modification Effective Date").

 

 
3

--------------------------------------------------------------------------------

 

 

4.

MODIFICATION OF LOAN DOCUMENTS. The Loan Documents are hereby supplemented and
modified to incorporate the following, which shall supersede and prevail over
any conflicting provisions of the Loan Documents:

 

  4.1 

MODIFICATION OF DEFINITIONS.

 

 

(a)

Effective as of May 1, 2014, the Loan Agreement is hereby amended by deleting
the definition of “Applicable Margin” therefrom and by inserting the following
definition in lieu thereof:

 

““Applicable Margin’ means 3.65%.”

 

 

(b)

Effective as of May 1, 2014, the Loan Agreement is hereby amended by deleting
the definition of “LIBOR” therefrom and by inserting the following definition in
lieu thereof:

 

““LIBOR’ means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America). If, for any reason, the rate
referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Day
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period. Any change in the maximum rate or reserves described in
the preceding clause (ii) shall result in a change in LIBOR on the date on which
such change in such maximum rate becomes effective.”

 

 

4.2

EXTENSION OF MATURITY DATE. The Maturity Date of the Loan as set forth in the
Note, the Loan Agreement and any other Loan Document or Other Related Document
is hereby extended to August 1, 2016.

 

 

4.3

LIQUIDITY COVENANT. Section 9.1(a) of the Loan Agreement is amended to read as
follows:

 

“(a)          Liquidity. The Borrower shall maintain, as of the end of each
calendar quarter, Liquidity of not less than $3,000,000. As used herein,
“Liquidity” shall mean the sum of (i) cash, (ii) Cash Equivalents, (iii)
publicly traded and publicly quoted marketable securities acceptable to
Administrative Agent in its reasonable discretion, (iv) undisbursed commitment
under secured lines of credit available to Borrower including, without
limitation, under this Loan, and (v) the amount, if any, not to exceed
$2,000,000, by which accounts receivable of the Borrower exceed accounts payable
of the Borrower, net, in connection with any of the foregoing, of any
encumbrance, setoff or claim and minus any unsecured Indebtedness of Borrower.”

 

 
4

--------------------------------------------------------------------------------

 

 

 

4.4

INDEBTEDNESS. To reflect the agreement of the parties to permit certain
additional Indebtedness, Schedule 6.1(g) of the Loan Agreement is amended to add
the following:

 

Description

Commitment

Collateral

     

Loan from First Hawaiian Bank

Up to $3,500,000.00

Honolua Store TMK (2) 4-2-4-54

 

 

4.5

RELEASE PRICES. To reflect the agreement of the parties to modify release prices
for certain Release Parcels, Section 6(d) of the Third Amendment is amended
modified to (i) reduce the release price for the Honolua Store (TMK (2)
4-2-4-54) to $1,857,000.00 and (ii) provide that the release price for TMK Lot
3-A-2, (2) 4-2-1-46, commonly referred to as the “Plantation Course Maintenance
Facility,” shall be zero.

 

5.

HAZARDOUS MATERIALS. Without in any way limiting any other provision of this
Agreement, Borrower expressly reaffirms as of the date hereof, and continuing
hereafter: (i) each and every representation and warranty in the Loan Documents
respecting "Hazardous Materials"; and (ii) each and every covenant and indemnity
in the Loan Documents respecting "Hazardous Materials."

 

6.

WAIVERS. In further consideration of Lender entering into this Agreement,
Borrower waives, with respect to the Loan, to the fullest extent permitted by
law, any and all rights to which Borrower is or may be entitled pursuant to any
antideficiency or similar laws, if any, which limit, qualify or reduce
Borrower's obligations under the Loan Documents.

 

7.

NON-IMPAIRMENT. Except as expressly provided herein, nothing in this Agreement
shall alter or affect any provision, condition, or covenant contained in any of
the Loan Documents or affect or impair any rights, powers, or remedies of
Lender, it being the intent of the parties hereto that the provisions of the
Loan Documents shall continue in full force and effect except as expressly
modified hereby.

 

8.

MISCELLANEOUS PROVISIONS.

 

 

8.1

Notices. All notices, demands, or other communications under this Agreement and
the other Loan Documents shall be in writing and shall be delivered to the
appropriate party at the address set forth below (subject to change from time to
time by written notice to all other parties to this Agreement). All notices,
demands or other communications shall be considered as properly given if
delivered personally or sent by first class United States Postal Service mail,
postage prepaid, or by Overnight Express Mail or by overnight commercial courier
service, charges prepaid, except that notice of Default may be sent by certified
mail, return receipt requested, charges prepaid. Notices so sent shall be
effective three (3) days after mailing, if mailed by first class mail, and
otherwise upon delivery or refusal; provided, however, that non-receipt of any
communication as the result of any change of address of which the sending party
was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. For purposes of notice, the address of the
parties shall be:

 

 
5

--------------------------------------------------------------------------------

 

 

Borrower:

Maui Land & Pineapple Company, Inc.

200 Village Road

Lahaina, Hawaii 96761

Attention: Tim Esaki

Lender:

Wells Fargo Bank, National Association

Commercial Real Estate Group 

1800 Century Park East

12th Floor

Los Angeles, CA 90067

Attention: Jessica D. Henning

 

Loan #: 105088

With a copy to:

Wells Fargo Bank, National Association

Minneapolis Loan Center

Commercial Real Estate Loan Services

608 2nd Avenue South, 11th Floor

Minneapolis, Minnesota 55402

MAC N9303-110

Loan #: 105088

 

Attention: John Haider

Loan Servicing Specialist

 

Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty (30)
days notice to the other party in the manner set forth hereinabove.

 

 

8.1

No Waiver. No previous waiver and no failure or delay by Lender in acting with
respect to the terms of the Note or this Agreement shall constitute a waiver of
any breach, default, or failure of condition under the Note, this Agreement or
the obligations secured thereby. A waiver of any term of the Note, this
Agreement or of any of the obligations secured thereby must be made in writing
and shall be limited to the express written terms of such waiver.

 

 

8.2

Severability. If any provision or obligation under this Agreement and the other
Loan Documents shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that provision shall be deemed severed from
the Loan Documents and the validity, legality and enforceability of the
remaining provisions or obligations shall remain in full force as though the
invalid, illegal, or unenforceable provision had never been a part of the Loan
Documents, provided, however, that if the rate of interest or any other amount
payable under the Note or this Agreement or any other Loan Document, or the
right of collectibility therefore, are declared to be or become invalid, illegal
or unenforceable, Lender's obligations to make advances under the Loan Documents
shall not be enforceable by Borrower.

 

 

8.3

Time. Time is of the essence of each and every term herein.

 

 

8.4

Governing Law and Consent to Jurisdiction. This Agreement and any claim,
controversy or dispute arising under or related to this Agreement, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by, and construed and enforced
in accordance with, the laws of Hawaii without regard to any conflicts of law
principles, except to the extent preempted by federal laws. Borrower and all
persons and entities in any manner obligated to Lender under the Loan Documents
consent to the jurisdiction of any federal or state court within Hawaii having
proper venue and also consent to service of process by any means authorized by
Hawaii or federal law.

 

 
6

--------------------------------------------------------------------------------

 

 

 

8.5

Joint and Several Liability. The liability of all persons and entities obligated
in any manner hereunder and under any of the Loan Documents shall be joint and
several.

 

 

8.6

Headings. All article, section or other headings appearing in this Agreement and
any of the other Loan Documents are for convenience of reference only and shall
be disregarded in construing this Agreement and any of the other Loan Documents.

 

 

8.7

Counterparts. To facilitate execution, this document may be executed in as many
counterparts as may be convenient or required. It shall not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.

 

 

8.8

Defined Terms. Unless otherwise defined herein, capitalized terms used in this
Agreement shall have the meanings attributed to such terms in the Loan
Agreement.

 

 

8.9

Rules of Construction. The word "Borrower" as used herein shall include both the
named Borrower and any other person at any time assuming or otherwise becoming
primarily liable for all or any part of the obligations of the named Borrower
under the Note and the other Loan Documents. The term "person" as used herein
shall include any individual, company, trust or other legal entity of any kind
whatsoever. If this Agreement is executed by more than one person, the term
"Borrower" shall include all such persons. The word "Lender" as used herein
shall include Lender, its successors, assigns and affiliates.

 

 

8.10

Use of Singular and Plural; Gender. When the identity of the parties or other
circumstances make it appropriate, the singular number includes the plural, and
the masculine gender includes the feminine and/or neuter.

 

 

8.11

Exhibits, Schedules and Riders. All exhibits, schedules, riders and other items
attached hereto are incorporated into this Agreement by such attachment for all
purposes.

 

 

8.12

Inconsistencies. In the event of any inconsistencies between the terms of this
Agreement and the terms of any of the other Loan Documents, the terms of this
Agreement shall prevail.

 

 

8.13

Integration; Interpretation. The Loan Documents contain or expressly incorporate
by reference the entire agreement of the parties with respect to the matters
contemplated therein and supersede all prior negotiations or agreements, written
or oral. The Loan Documents shall not be modified except by written instrument
executed by all parties. Any reference to the Loan Documents includes any
amendments, renewals or extensions now or hereafter approved by Lender in
writing.

 

 
7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be duly
executed as of the date first above written.

 

 

“ADMINISTRATIVE AGENT AND LENDER”

 

WELLS FARGO BANK,

NATIONAL ASSOCIATION

 

 

 

By:

/s/ Jessica D. Henning

 

Jessica D. Henning, Vice President

 

 
8

--------------------------------------------------------------------------------

 

 

 

"BORROWER

 

"MAUI LAND & PINEAPPLE COMPANY, INC., a

Hawaii corporation 

 

By: /s/ Tim T Esaki

Name: Tim T. Esaki

Title: Chief Financial Officer  

 

By: /s/ Ryan Churchill

Name: Ryan Churchill

Title: President 

 

 
9

--------------------------------------------------------------------------------

 

 

LEASEHOLD MORTGAGOR CONSENT’S

 

 

The undersigned ("Leasehold Mortgagor”) consents to the foregoing Fifth
Modification Agreement ("Modification Agreement") and the transactions
contemplated thereby and reaffirms its obligations under the Security Instrument
(as defined therein).

 

Without limitation of the foregoing, Leasehold Mortgagor confirms that the
Security Instrument continues to secure the Loan as modified and amended by the
Modification Agreement, including but not limited to, the payment to Lender of
all liability, whether liquidated or unliquidated, defined, contingent,
conditional or of any other nature whatsoever, and performance of all covenants
and obligations, arising under any Swap Agreement.

 

Leasehold Mortgagor acknowledges and represents that the Security Instrument is
in full force and effect without any defense, counterclaim, right or claim of
set-off; and that all necessary action to authorize the execution and delivery
of this Consent has been taken. Leasehold Mortgagor hereby represents and
warrants that no Default, breach or failure of condition has occurred, or would
exist with notice or the lapse of time or both, under the Security Instrument,
and that all representations and warranties in the Security Instrument remain
true and correct. Since the recordation date of the Security Instrument,
Leasehold Mortgagor has not further encumbered the property encumbered thereby
(the "Property"), including, without limitation, by entering into any deed of
trust, deed to secure debt or mortgage, ground lease, and/or any option to
purchase or right of first refusal with respect to the Property. Leasehold
Mortgagor represents and warrants that the lien of the Security Instrument is a
first lien on the Property and that the Modification Agreement will not cause
intervening liens to become prior to the lien of the Security Instrument. If any
intervening lien exists or hereafter arises, Leasehold Mortgagor shall cause the
same to be released or subordinated to the lien of the Security Instrument
without limiting any other right or remedy available to Lender. Leasehold
Mortgagor further warrants that Leasehold Mortgagor has no legal or equitable
claim which would be prior to the lien of the Security Instrument, or which
would entitle Leasehold Mortgagor to a judgment entitling Leasehold Mortgagor to
an equitable lien on all or any portion of that property prior in lien to the
Security Instrument.

 

Leasehold Mortgagor further agrees, if requested by Lender, to execute and
deliver, in recordable form, an additional document modifying or supplementing
the Security Instrument, in form and content acceptable to Lender, to be
recorded in the applicable land records and evidencing of record the matters set
forth herein.

 

 
10

--------------------------------------------------------------------------------

 

 

Leasehold Mortgagor specifically waives any and all rights and defenses that
Leasehold Mortgagor may have because Borrower's debt is secured by real
property; this means, among other things, that: (1) Lender may collect from
Leasehold Mortgagor without first foreclosing on any real or personal property
collateral pledged by Borrower; (2) if Lender forecloses on any real property
collateral pledged by Borrower, then (A) the amount of the debt may be reduced
only by the price for which that collateral is sold at the foreclosure sale,
even if the collateral is worth more than the sale price, and (B) Lender may
collect from Leasehold Mortgagor even if Lender, by foreclosing on the real
property collateral, has destroyed any right Leasehold Mortgagor may have to
collect from Borrower. The foregoing sentence is an unconditional and
irrevocable waiver of any rights and defenses Leasehold Mortgagor may have
because Borrower's debt is secured by real property. This understanding and
waiver is made in addition to and not in limitation of any of the existing terms
and conditions of the Security Instrument.

 

Agreed and Acknowledged:

 

Dated as of: April 25, 2014

 

"LEASEHOLD MORTGAGOR"

 

KAPALUA LAND COMPANY, LTD.,

a Hawaii corporation

 

 

By:      /s/ Tim T Esaki

Name:      Tim T. Esaki

Title:      Chief Financial Officer     

 

By:      /s/ Ryan Churchill

Name:      Ryan Churchill

Title:      President

 

 

11